Miller v City of New York (2014 NY Slip Op 07479)





Miller v City of New York


2014 NY Slip Op 07479


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-05480
 (Index No. 102449/09)

[*1]Denise Miller, respondent, 
vCity of New York, et al., appellants, et al., defendant.


Morris Duffy Alonso & Faley, New York, N.Y. (Arjay G. Yao of counsel), for appellants.
D'Agostino & Associates, P.C., Staten Island, N.Y. (Jaclyn E. Howe and Edward Pavia of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants City of New York, New York City Department of Transportation, and New York City Bureau of Sewer Environmental Control Board of the City of New York appeal from an order of the Supreme Court, Richmond County (Fusco, J.), dated May 10, 2013, which denied their motion to dismiss the complaint insofar as asserted against them for failure to comply with General Municipal Law § 50-e, and ordered the plaintiff to file an amended notice of claim.
ORDERED that the order is affirmed, with costs.
On September 5, 2008, the plaintiff allegedly was injured when the vehicle she was driving on a road in Staten Island struck a raised sewer cap. While the plaintiff's notice of claim, complaint, and bill of particulars alleged that the accident occurred on Narrows Road North at the intersection of Targee Street, an amended bill of particulars alleged that the accident occurred on Narrows Road North between Rhine Avenue and Targee Street. The Supreme Court denied the motion of the defendants City of New York, New York City Department of Transportation, and New York City Bureau of Sewer Environmental Control Board of the City of New York (hereinafter collectively the appellants) to dismiss the complaint insofar as asserted against them on the ground that the notice of claim did not accurately describe the location of the accident.
The appellants failed to establish that they were prejudiced by any inaccuracy in the description of the location of the accident in the notice of claim (see Robles v New York City Hous. Auth., 23 NY3d 982, 983). Pursuant to General Municipal Law § 50-e(6), the Supreme Court had the discretion to allow the plaintiff to correct a mistake or supply an omission in the notice of claim at any time, and at any stage of the action.
ENG, P.J., DILLON, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court